—Appeal by defendant from a judgment of the Supreme Court, Kings County (McShane, J.), rendered July 14, 1980, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The testimony of Lamarr Fisher and Charles Dorismond satisfied the corroboration requirement of CPL 60.22 (1) (see, People v Daniels, 37 NY2d 624). We have considered defendant’s other contentions and find them to be lacking in merit. Mangano, J. P., Thompson, Brown and Fiber, JJ., concur.